DETAILED ACTION
This action is in response to the claims filed 01/05/2022. Claims 1-21 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 and 16-21 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding Claim 1 and 9 and 16
Step 1 Analysis: Claim 1 is directed to a computer system method, which is directed to a process, one of the statutory categories. . Claim 9 is directed to a computer system, which is directed to a machine, one of the statutory categories. 
Step 2A Prong One Analysis: The claim recites a computer apparatus each of the following limitations:
Computing a vector… 
Obtaining a text value…
Generating a response…
With respect to claim 1 as drafted, is a process that, under its broadest reasonable interpretation covers an abstract idea, but for the recitation of a generic computing electronic device. With respect to claim 9 and 16, is a machine that, under its broadest reasonable interpretation recites mere instructions to implement an abstract idea on a computer. The above limitations in the context of this claim encompasses computing, obtaining, and generating (mental processes). Each of which corresponds to making a judgment which can be performed in the human mind. Performing computation and selecting or extracting data from the result of those computations is simply data manipulation which can be performed in the human mind with aid of pen and paper. As such the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception is not integrated into a practical application. 
Regarding claim 1 and 9 and 16, the claim only recites additional elements that are mere instructions to implement an abstract idea, or merely uses a computer as a tool to perform an abstract idea. Claim 1 and 9 and 16 each present the additional elements: “action based on domain information,” “activity patterns associated with the action,” “each candidate action rule specifies one or more pre-conditions when the action occurs,” “with a neural network” which only generally links the use of the judicial exceptions to a particular technological environment of field of use, as discussed in MPEP 2106.05(h). Further, claim 1 and 9 and 16 each present the additional elements: “receiving text and a selection,” “presenting a response,” “transmitting a response” which amounts to adding insignificant extra-solution activity to the judicial exception. (MPEP 2106.05(g)) Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a generic computer to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer. Mere instructions to apply an exception using a generic computer cannot provide an inventive concept. 


Regarding Claim 2
Step 1 Analysis: The rejection of Claim 1 is incorporated, the claim is a process, one of the statutory categories.
Step 2A Prong Two Analysis: The judicial exception is not integrated into a practical application. In particular, the claim only recited an additional element: “replacing the first slot with the first text value” which only generally links the use of the judicial exceptions to a particular technological environment of field of use, as discussed in MPEP 2106.05(h). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding Claim 3
Step 1 Analysis: The rejection of Claim 1 is incorporated, the claim is a process, one of the statutory categories.
Step 2A Prong One Analysis: The Claim recites a computer system method.
The claim inherits the “obtaining a text value” from claim 1, therefore Claim 3 recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements: “presenting a second suggested response,” and “receiving the selection of the first suggested response” amounts to adding insignificant extra-solution activity to the judicial exception. (MPEP 2106.05(g)) Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding Claim 4
Step 1 Analysis: The rejection of Claim 1 is incorporated, the claim is a process, one of the statutory categories.
Step 2A Prong One Analysis: The Claim recites a computer system method.
The claim inherits the “computing” from claim 1, therefore Claim 4 recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements: “obtaining a word embedding,” and “processing the word embeddings with the neural network” and “the neural network comprises a recurrent neural network layer” amounts to adding insignificant extra-solution activity to the judicial exception. (MPEP 2106.05(g)) Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The elements “processing using a neural network” and “the neural network comprises a recurrent neural network layer” amounts to simply appending well-understood, routine, and conventional activities. (MPEP 2106.05(d)) The claim is not patent eligible.

Regarding Claim 5
Step 1 Analysis: The rejection of Claim 1 is incorporated, the claim is a process, one of the statutory categories.
Step 2A Prong One Analysis: The Claim recites a computer system method.
The claim inherits the “computing” from claim 1, therefore Claim 5 recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements: “a final hidden state vector of a recurrent neural network layer,” “an average of hidden state vectors,” “an output of a structured self-attention layer,” “with a neural network” which only generally links the use of the judicial exceptions to a particular technological environment of field of use, as discussed in MPEP 2106.05(h). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding Claim 6
Step 1 Analysis: The rejection of Claim 1 is incorporated, the claim is a process, one of the statutory categories.
Step 2A Prong One Analysis: Further, the claim recites a computer process with the following limitations:
Computing a selection score
As drafted, is a process that, under its broadest reasonable interpretation covers an abstract idea, but for the recitation of a generic computing electronic device. The above limitations in the context of this claim encompasses computing (mental processes), which is in an opinion that can be formed in the human mind, “between the conversation feature vector and each template vector” are simply the inputs to the computation. As such the claim recites an abstract idea.
Step 2A Prong Two and Step 2B Analysis: The claim does not include additional elements that integrates the judicial exception into a practical application, nor does it amount to significantly more than the judicial exception. 
The claim is not patent eligible

Regarding Claim 7
Step 1 Analysis: The rejection of Claim 1 is incorporated, the claim is a process, one of the statutory categories.
Step 2A Prong One Analysis: The Claim recites a computer system method.
The claim inherits the “obtaining a text value” from claim 1, therefore Claim 7 recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements: “named entity recognition on the one or more messages” only generally links the use of the judicial exceptions to a particular technological environment of field of use, as discussed in MPEP 2106.05(h). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding Claim 8
Step 1 Analysis: The rejection of Claim 1 is incorporated, the claim is a process, one of the statutory categories.
Step 2A Prong One Analysis: The Claim recites a computer system method.
The claim inherits the “obtaining a text value” from claim 1, therefore Claim 8 recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements: “from a profile,” or from “a knowledge base” amounts to adding insignificant extra-solution activity to the judicial exception. (MPEP 2106.05(g)) Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding Claim 10
Step 1 Analysis: The rejection of Claim 9 is incorporated, the claim is machine, one of the statutory categories.
Step 2A Prong One Analysis: Further, the claim recites a computer system with the following limitations:
The first user is a customer of a company
The second user is a customer service representative
As drafted, is a process that, under its broadest reasonable interpretation covers an abstract idea, but for the recitation of a generic computing electronic device. The above limitations in the context of this claim encompasses methods of organizing human activity (managing personal behavior or interactions between people). As such the claim recites an abstract idea.
Step 2A Prong Two and Step 2B Analysis: The claim does not include additional elements that integrates the judicial exception into a practical application, nor does it amount to significantly more than the judicial exception. 
The claim is not patent eligible

Regarding Claim 11
Step 1 Analysis: The rejection of Claim 9 is incorporated, the claim is machine, one of the statutory categories.
Step 2A Prong Two Analysis: The judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements: “the system is implemented by a second company that provides services” amounts to adding the words “apply it” or mere instructions to implement an abstract idea on a computer. (MPEP 2106.05(f))Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding Claim 12
Step 1 Analysis: The rejection of Claim 9 is incorporated, the claim is a machine, one of the statutory categories.
Step 2A Prong Two Analysis: The judicial exception is not integrated into a practical application. In particular, the claim only recited an additional element: “obtaining a corpus of messages, where each message was sent by a user to another user,” and “generating a plurality of templates by processing the corpus of messages” amounts to adding insignificant extra-solution activity to the judicial exception. (MPEP 2106.05(g)) Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding Claim 13
Step 1 Analysis: The rejection of Claim 12 is incorporated, the claim is a machine, one of the statutory categories.
Step 2A Prong Two Analysis: The judicial exception is not integrated into a practical application. In particular, the claim only recited an additional element: “processing… with a second neural network” only generally links the use of the judicial exceptions to a particular technological environment of field of use, as discussed in MPEP 2106.05(h). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding Claim 17
Step 1 Analysis: The rejection of Claim 16 is incorporated, the claim is a machine one of the statutory categories.
Step 2A Prong Two Analysis: The judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements: “selecting a second template,” “the second template comprises text of a second response and the first slot” which only generally links the use of the judicial exceptions to a particular technological environment of field of use, as discussed in MPEP 2106.05(h). Further, “presenting a second suggested response” amounts to adding insignificant extra-solution activity to the judicial exception. (MPEP 2106.05(g)) Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding Claim 18
Step 1 Analysis: The rejection of Claim 16 is incorporated, the claim is a machine one of the statutory categories.
Step 2A Prong Two Analysis: The judicial exception is not integrated into a practical application. In particular, the claim only recites additional element(s):  “obtaining a second text value” amounts to adding insignificant extra-solution activity to the judicial exception. (MPEP 2106.05(g)) Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding Claim 19
Step 1 Analysis: The rejection of Claim 16 is incorporated, the claim is a machine, one of the statutory categories.
Step 2A Prong One Analysis: Further, the claim recites a computer system with the following limitations:
Computing a feature vector
As drafted, is a process that, under its broadest reasonable interpretation covers an abstract idea, but for the recitation of a generic computing electronic device. The above limitations in the context of this claim encompasses computing (mental processes). As such the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements: “processing …with a second neural network,” “processing…with the neural network” which only generally links the use of the judicial exceptions to a particular technological environment of field of use, as discussed in MPEP 2106.05(h). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding Claim 20
Step 1 Analysis: The rejection of Claim 16 is incorporated, the claim is a machine, one of the statutory categories.
Step 2A Prong One Analysis: Further, the claim recites a computer system with the following limitations:
Computing the first selection score
Computing a cosine similarity
As drafted, is a process that, under its broadest reasonable interpretation covers an abstract idea, but for the recitation of a generic computing electronic device. The above limitations in the context of this claim encompasses computing (mental processes). As such the claim recites an abstract idea.
Step 2A Prong Two and Step 2B Analysis: The claim does not include additional elements that integrates the judicial exception into a practical application, nor does it amount to significantly more than the judicial exception. The claim is not patent eligible
Regarding Claim 21
Step 1 Analysis: The rejection of Claim 1 is incorporated, the claim is a process, one of the statutory categories.
Step 2A Prong One Analysis: Further, the claim recites a computer system with the following limitations:
Obtaining a word embedding…
As drafted, is a process that, under its broadest reasonable interpretation covers an abstract idea, but for the recitation of a generic computing electronic device. The above limitations in the context of this claim encompasses computing (mental processes). Obtaining a word embedding can be construed as an evaluation determined by pen and paper. This amounts to a simple look up table, in which a word corresponds to a particular numerical value or vector. As such the claim recites an abstract idea.
Step 2A Prong Two and Step 2B Analysis: The claim does not include additional elements that integrates the judicial exception into a practical application, nor does it amount to significantly more than the judicial exception. The claim is not patent eligible


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-9, 12, 14, 16-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kannan et al. “Smart Reply: Automated Response Suggestion for Email” hereinafter, Kannan. Further in view of Sneider et al. “Automated question answering : template-based approach” hereinafter Sneider.

Regarding claim 1 
Kannan teaches, A computer-implemented method for suggesting a response to a received message (Abstract “we propose and investigate a novel end-to-end method for automatically generating short email responses”) by processing the received message with a neural network, (pg 2 ¶01 “To address this problem, we leverage the sequence-to-sequence learning framework, which uses long short-term memory networks (LSTMs) to predict sequences of text.” Examiner notes that the LSTM that processes the email message is a neural network) the method comprising: receiving text of one or more messages between a first user and a second user; (Abstract “It is designed to work at very high throughput and process hundreds of millions of messages daily [between users of an email service].... It generates semantically diverse suggestions that can be used as complete email responses with just one tap on mobile” the system receives an email from a first user to a second user of the email service.) computing a conversation feature vector by processing the text of the one or more messages with a neural network; (pg 3 Section 3.1 “First, the sequence of original message tokens… such that the LSTM’s hidden state [conversation feature vector] encodes a vector representation of the whole message” the hidden state of the input text message is created by a LSTM corresponding to a neural network.) computing a first selection score that indicates a similarity between the conversation feature vector and a first template feature vector, wherein: the first template feature vector is associated with a first template,  (pg 3 Section 3 ¶01 “the Smart Reply system is to find the most likely response given an original message. In other words, given original message o and the set of all possible responses R, we would like to find: … 
    PNG
    media_image1.png
    59
    201
    media_image1.png
    Greyscale
…we will construct a model that can score responses and then find the highest scoring response” The model computes the similarity score using the conversation vector to determine a first response or template) generating a response message corresponding to the first suggested response; and transmitting the response message to the first user. ( Fig 1 
    PNG
    media_image2.png
    379
    254
    media_image2.png
    Greyscale
When the user selects the preferred first suggested response the email system generates the reply and transmits it to the first user through the email service.)
	Kannan does not explicitly teach, the first template feature vector is associated with a first template, the first template comprises text of a first response and a first slot, the first template feature vector is computed using the text and the first slot of the first template, and  the first slot corresponds to a first class of words; selecting the first template from a data store of templates using the first selection score; obtaining a first text value corresponding to the first slot; presenting a first suggested response to the second user, wherein the first suggested response corresponds to the first template and the first text value; receiving a selection of the first suggested response from the second user;  the first template feature vector is computed using the text and the first slot of the first template
	Sneider however, when addressing issues related to presenting templates for selection by users associated with text teaches, the first template feature vector is associated with a first template, the first template comprises text of a first response and a first slot, and the first slot corresponds to a first class of words; (pg 19 Section 2.2.2 ¶02 “A question template is a dynamic FAQ [first template]…It is a question [a first response] having entity slots [a first slot] – free space for data instances that belong to the main concepts of the question. For example, “When does <artist> perform in <place>?” is a question template where <artist> and <place> are the entity slots” Examiner notes that the first template and first template feature vector correspond to the question sentence. Specifically, the “uncompleted” template is the first template, while the words to “fill in” slots corresponds to the first template feature vector. The initial question containing slots is the first response. Each slot in the sentence represents a class of words. For example, <artist> corresponds to the words representative of an artist) . Sneider further teaches the first template feature vector is computed using the text and the first slot of the first template ( Pg 193 Figure 3.5 "When the question assistant receives a user question, it expands the question: if a word has one or several corresponding clusters in the repository of irregular forms, the word gets a number of synonyms." an example is shown in Figure 3.5 a word stem belonging to a particular entity or slot gets assigned a synonym cluster. The synonym cluster is computed by the system based on the text and the slot, the cluster is then used by the system to determine based on a score which words make up the first template feature vector),  selecting the first template from a data store of templates using the first selection score; (pg 20 step 2 “The system matches the submitted user question to the question templates and retrieves one or several, if any, question templates that are (i) semantically close to the user question” pg 20 ¶02 “The question template’s “answer” is created by the help of a database query template – a formal database query having free entity slots for data instances, primarily primary keys or their equivalents.” The system selects the template from the formal database of templates, that selection is based on the score derived from the system determining that the template is semantically close corresponding to the first selection score disclosed by Kannan) obtaining a first text value corresponding to the first slot; presenting a first suggested response to the second user, wherein the first suggested response corresponds to the first template and the first text value; (pg 20 step 2  “Prioritized Keyword Matching is used here – and (ii) refer to the same entities as the user question”  pg 20 step 3 and Fig. 2.1 pg 167  “The system presents the matching question templates and data instances to the user as interpretations of the original user question”
    PNG
    media_image3.png
    142
    490
    media_image3.png
    Greyscale
the question assistant fetches a template an populated the slot with a corresponding text value “Jazz & Blues” based on prioritized keyword matching. Further as shown in the figure, the response in presented in a GUI interface) receiving a selection of the first suggested response from the second user; (pg 20 Step 4 “The user selects an interpretation [a response selection] and resubmits [the system receives the selection] it as a refinement of the original question.) 
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a system for presenting template responses to users based on a similarity score taught by Sneider to the disclosed invention of Kannan.
One of ordinary skill in the arts would have been motivated to make this modification because “the problem of understanding natural language queries is far from being solved” but automated templates can be uses to accomplish a simpler task of matching a one-sentence-long user question to a number of question templates, which cover the knowledge domain of the information system, without in-depth understanding of the user question itself. (Sneider abstract)

Regarding claim 2
Kannan/Sneider teaches claim 1
Further Sneider teaches, presenting the first suggested response to the second user comprises replacing the first slot with the first text value. (pg 20 step 3 “The system presents the matching question templates and data instances to the user as interpretations of the original user question.” As stated in the rejection claim 1, Sneider’s presentation of the template consists of replacing the slot with a keyword matched first text value.)

Regarding claim 3
Kannan/Sneider teaches claim 1
Sneider teaches, comprising: obtaining a second text value corresponding to the first slot; presenting a second suggested response to the second user, wherein the second suggested response corresponds to the first template and the second text value; (pg 170 Figure 2.4 and Fig 2.4 “If the user question contains an ambiguous reference to a data instance, the question assistant does its best to resolve the ambiguity and selects a number of data instances [text values] that correspond to the ambiguous reference” 
    PNG
    media_image4.png
    289
    549
    media_image4.png
    Greyscale
The template presented obtains a selection of text values, wherein the first suggested response corresponds to “when and where has Erick Holmstrom performances,” the second suggested response corresponding to “when and where has Erik Saeden performances”) and wherein receiving the selection of the first suggested response from the second user comprises receiving a selection of the first text value. (pg 20 Step 4 “The user selects an interpretation [a response selection from the dropdown menu] and resubmits [the system receives the selection] it as a refinement of the original question.)

Regarding claim 5
Kannan/Sneider teaches claim 1
Kannan teaches, wherein the conversation feature vector comprises at least one of: a final hidden state vector of a recurrent neural network layer; an average of hidden state vectors of the recurrent neural network layer; or an output of a structured self-attention layer. (pg 3 Section 3.1 ¶02 “the sequence of original message tokens, including a special end-of-message token on, are read in, such that the LSTM’s hidden state encodes a vector representation of the whole message [conversation feature vector]. Then, given this hidden state, a softmax output is computed” as the hidden state is passed to the softmax ouput, the said hidden state is the final hidden state of the RNN layer.)

Regarding claim 6
Kannan/Sneider teaches claim 1
Kannan teaches, wherein selecting the first template from the data store of templates comprises computing a selection score between the conversation feature vector and each template feature vector of the data store of templates. (pg 3 Section 3 “The fundamental task of the Smart Reply system is to find the most likely response given an original message. In other words, given original message o and the set of all possible responses R [data store of templates], we would like to find:

    PNG
    media_image5.png
    39
    150
    media_image5.png
    Greyscale
the conditional probability corresponds to the selection score for a given conversation and a template. While the probability is associated with the similarity of the hidden state of the conversation and the template corresponding the conversation feature vector and the template feature vector.)

Regarding claim 7
Kannan/Sneider teaches claim 1
Sneider teaches, wherein the first text value is obtained by performing named entity recognition on the one or more messages. (pg 59 Section 3 step 2 “it searches through its database in order to find one or several FAQs [templates] that are semantically close to the question” pg 175 “a user submits a question (example in Figure 1.2), the system identifies the data instances and their corresponding entities represented in the question” the system processes the question from the user, in order to identify data instances for the templates the corresponding entities represented in the question are evaluated. Determining the class of an entity is equivalent to named entity recognition where a word is identified by its representative class. For example, in the figure referenced above from pg 170 
    PNG
    media_image4.png
    289
    549
    media_image4.png
    Greyscale
Erik Holmstrom is a data instance recognized by the system as belonging to the class of relating to the entity, “Eric,” recognized by the system.)

Regarding claim 8
Kannan/Sneider teaches claim 1
Sneider teaches, wherein the first text value is obtained from (i) a profile associated with the first user or the second user or (ii) a knowledge base. (See Figure 2.1 pg 254 
    PNG
    media_image6.png
    724
    614
    media_image6.png
    Greyscale
abstract question templates and structured databases make up a knowledge base, as described previously, the matching process selects a template from the data base that matches the user question. The template includes slots with respective data instances that correspond to the first text value.)

Regarding claim 9
	Kannan/Sneider teaches all of the claimed function as set forth in connection with claim 1, further Kannan teaches, A system for suggesting a response to a received message, the system comprising: at least one server computer comprising at least one processor and at least one memory (Abstract “The system is currently used in Inbox by Gmail and is responsible for assisting with 10% of all mobile responses. It is designed to work at very high
throughput and process hundreds of millions of messages daily. The system exploits state-of-the-art, large-scale deep learning” the system described naturally includes a server comprising a processor and memory.)

Regarding claim 12
	Kannan/Sneider teach claim 9
	Further Sneider teaches, and generating a plurality of templates by processing the corpus of messages to replace words corresponding to the first class of words with the first slot. (pg 254 Figure 2.1 caption and figure 2.1 “Transforming knowledge domain [corpus of messages] into question templates [plurality of templates] in order to enable matching of user questions to the knowledge domain” As shown in the picture processing the knowledge domain includes deriving templates that includes entity slots and data instances which corresponds to the first class of words with the first slot.)
	Further Kannan teaches, wherein the data store of templates is obtained by: obtaining a corpus of messages, where each message of the corpus of messages was sent by a user to another user in response to another message; (pg 8 Section 7.1 ¶01 “To generate the training data for all Smart Reply models
from sampled accounts [corpus], we extracted all pairs of an incoming message and the user’s response to that message” the collection of sampled accounts is the corpus of messages comprising user responses to an incoming message, or another message.)

Regarding claim 14
	Kannan/Sneider teach claim 12
	Further Kannan teaches, wherein the data store of templates is obtained by: clustering the plurality of templates into a plurality of clusters; and selecting one or more representative templates from each cluster of the plurality of clusters. (Section 5.1 ¶02 “The actual diversity strategy is simple: the top responses are iterated over in the order of decreasing score. Each response is added to the list of suggestions, unless its intent [representative template] is already covered by a response on the suggestion list. The resulting list contains only the highest-scored representative [template] of each intent [cluster], and these representatives are ordered by decreasing score.” The intent corresponds to a representative cluster of similar templates, thus selecting only one suggestion from each intent corresponds to selecting a template from each representative cluster.)

Regarding claim 16
	Kannan/Sneider teaches all of the claimed function as set forth in connection with claim 1, further Kannan teaches, One or more non-transitory computer-readable media comprising computer executable instructions that, when executed, cause at least one processor to perform actions comprising: (Abstract “The system is currently used in Inbox by Gmail and is responsible for assisting with 10% of all mobile responses. It is designed to work at very high
throughput and process hundreds of millions of messages daily. The system exploits state-of-the-art, large-scale deep learning” the system described naturally includes at least one non-transitory computer readable media comprising computer, as it is currently in use in an enterprise system.)

Regarding claim 17
Kannan/Sneider teaches claim 16
Further Sneider teaches, the actions comprising: selecting a second template from the data store of templates using the conversation feature vector, wherein the second template comprises text of a second response and the first slot; and presenting a second suggested response to the second user, wherein the second suggested response corresponds to the second template and the first text value. ( Figure 2.1 pg 167 
    PNG
    media_image7.png
    318
    574
    media_image7.png
    Greyscale
 As shown in the replies generated by the system, 3 templates are presented to the user. The second template being unique from the first yet comprising the same first slot. This template was selected by the automated system and presented as evident in the interface.)

Regarding claim 18
Kannan/Sneider teaches claim 16
Further Sneider teaches, wherein the first template comprises a second slot corresponding to a second class of words, and wherein the actions comprise obtaining a second text value corresponding to the second slot. (Figure 2.2 pg 169 “
    PNG
    media_image8.png
    187
    544
    media_image8.png
    Greyscale
” As shown in this embodiment a first template is presented that comprised two slots each corresponding to different classes of words. The first slot being a place, the second slot being a date. And the second text value “5 june 2001 – 3 September 2001” was obtained by the system.)

Regarding claim 21
Kannan/Sneider teaches claim 1.
Further Sneider teaches, wherein computing the first template feature vector comprises ( pg 180 “The processes and data flow of the question assistant are shown in Figure 2.6.” 
    PNG
    media_image9.png
    388
    590
    media_image9.png
    Greyscale
step 2 of the figure describes the process undergone by the system to compute matching templates or the first template vector) obtaining a word embedding for each word in the first template and the first slot of the first template. (pg 189-190 “It would take too long time to match all the relevant data instances in the target database to the user question. With the help of the data index, which is similar to inverted index or inverted file in Information Retrieval, the system quickly selects fewer candidates for closer inspection.” And Table 3.1 and Figure 3.4 ¶191 “A unique combination of an entity name and a primary key constitutes the global identifier of a data instance.” in order to select a match the stem and entity name, corresponding to the first template and first slot, have a particular primary key. This numerical value, or word embedding, encodes for a particular data instance.)


Claim(s) 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kannan/Sneider et al. Further in view of Wang et al. “Word embedding for recurrent neural network based TTS synthesis” hereinafter Wang.

Regarding claim 4
Kannan/Sneider teaches claim 1
Further Kannan teaches, wherein computing the conversation feature vector comprises: and wherein the neural network comprises a recurrent neural network layer. (pg 2 ¶01 “we leverage the sequence-to-sequence learning framework [23], which uses long short-term memory networks (LSTMs)” a LSTM is a neural network comprising a recurrent neural network layer.)
Kannan/Sneider does not explicitly teach, obtaining a word embedding for each word of the text of the one or more messages; and processing the word embeddings with the neural network;
However Wang when addressing issues related to textual word embedding for use with neural networks teaches, a word embedding for each word of the text of the one or more messages; and processing the word embeddings with the neural network (pg 2 Section 2.1 and Fig 2. “a text sentence [a message] is given as input and the output is the speech of this sentence. The sentence is first converted to a sequence of input features…” 
    PNG
    media_image10.png
    240
    350
    media_image10.png
    Greyscale
 as shown in the figure the word embedding corresponding to the input features is input into the RNN.)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a means for preprocessing the text message using word embedding before inputting the result into a neural network as taught by Kannan/Sneider to the disclosed invention of Wang.
One of ordinary skill in the arts would have been motivated to make this modification because “word embedding can notably improve the performance of BLSTM-RNN” (Wang conclusion) 

Claim(s) 10, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kannan/Sneider et al. Further in view of Weng “Using text classification and multiple concepts to answer e-mails” hereinafter Weng.

Regarding claim 10
	Kannan/Sneider teach claim 9
	Kannan/Sneider does not explicitly teach, wherein the at least one server computer is configured to: the first user is a customer of a company requesting assistance from the company; and the second user is a customer service representative.
Weng however, when addressing issues related to assisted reply system for conversations with customer service teaches, wherein the at least one server computer is configured to: receive, from the first user a request for assistance; wherein the second user is a customer service representative. (Fig 4. Pg 5 
    PNG
    media_image11.png
    462
    608
    media_image11.png
    Greyscale
 The first user is a customer, the second user is the customer service personnel, that customer is implicitly requesting assistance from the personnel, 2nd user. )
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to enable the system to be configured to handle customer to customer service communications as taught by Weng to the disclosed invention of Kannan/Sneider.
One of ordinary skill in the arts would have been motivated to make this modification because “in order to lower the burden of customer service personnel in responding to e-mails. Suggested templates allows customer service personnel, using a pre-determined number of templates, to find the needed reply template, and not waste time in searching for relevant answers from too much information available” (Weng abstract) 
Regarding claim 11
	Kannan/Sneider/Weng teach claim 10
	Further Kannan teaches, wherein the system is implemented by a second company that provides services to the company. (Abstract “The system is currently used in Inbox by Gmail and is responsible for assisting with 10% of
all mobile responses” The system is implemented by a second company being the email service provider. The first said company describes the customer client communication disclosed by Weng.)

Regarding claim 13
	Kannan/Sneider teach claim 12
Kannan/Sneider does not explicitly teach, wherein generating the plurality of templates by processing the corpus of messages comprises processing the corpus of messages with a second neural network to identify the words corresponding to the first class of words.
	Weng however, when addressing issues related to assisted reply system for conversations with customer service teaches, wherein generating the plurality of templates by processing the corpus of messages (pg 2 ¶01 “They can be trained to obtain [generate] generic vectors for words and phrases [templates] by predicting, for instance, the contexts in which the words and phrases occur”) processing the corpus of messages with a second neural network to identify the words corresponding to the first class of words. (Section 2.2 ¶01-¶02 “Thus, by using the found function (which SVM calls the Kernel Function) and entering the data coordinates [using a SVM or neural network], whether or not the data belongs to a certain classification can be known and then classified [classifying words according to their class].
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to enable the system to be configured generate generic templates using a SVM, a type of neural network, as taught by Weng to the disclosed invention of Kannan/Sneider.
One of ordinary skill in the arts would have been motivated to make this modification because “in order to lower the burden of customer service personnel in responding to e-mails. Suggested templates allows customer service personnel, using a pre-determined number of templates, to find the needed reply template, and not waste time in searching for relevant answers from too much information available” (Weng abstract) 

Claim(s) 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kannan/Sneider. Further still in view of Weng et al. Further in view of Bang “Open-domain personalized dialog system using user-interested topics in system responses” hereinafter Bang.

Regarding claim 15
Kannan/Sneider teach claim 9
Further Kannan teaches, obtain a training corpus of conversations and train the neural network using [a] training conversation feature vector and [a] training template feature vector. (Section 6.2 and 7.1 “We train the model using AdaGrad [8] optimization algorithm with logistic loss cost function…. To generate the training data for all Smart Reply models from sampled accounts, we extracted all pairs of an incoming message and the user’s response to that message…data is preprocessed in the following way” the training data contains a user message [conversation] and a replay [template], this data is preprocessing in order to train the model, where preprocessing creates representative feature vectors.)
Kannan/Sneider does not explicitly teach, wherein the training corpus comprises a first conversation, wherein the first conversation comprises a response and one or more messages prior to the response; compute a training conversation feature vector using the one or more messages; compute a training template feature vector using the response;
Weng however, when addressing issues related to assisted reply system for conversations with customer service teaches, compute a training conversation feature vector using the one or more messages; (Section 2 ¶02 “Eik is the weight of term i for concept k, fik is the number of times that term i appears in concept k, N is the total number of concepts, and ni is the number of concepts with term i … The multiple concepts contained in the e-mail can therefore be derived in this manner. 
    PNG
    media_image12.png
    73
    375
    media_image12.png
    Greyscale
” Based on the content of the email conversation a representative feature vector b is computed, where the features correspond to the words in the email that are representative of a concept c.) compute a training template feature vector using the response; (Section 4.1 “This experiment uses FAQ data… hat mainly contains a collection of frequently asked questions regarding Windows NT/2000. The answers from this FAQ are used as system suggested templates. [template feature vector]” Section 5.2 step 3 ¶01 “In our research, customer service staff still has to look at each recommended reply template and then send the correct reply template to the customer” The correct template is computed by the staff from a set of recommended templates.)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to enable the system to be configured generate generic templates using a SVM, a type of neural network, as taught by Weng to the disclosed invention of Kannan/Sneider.
One of ordinary skill in the arts would have been motivated to make this modification because “in order to lower the burden of customer service personnel in responding to e-mails. Suggested templates allows customer service personnel, using a pre-determined number of templates, to find the needed reply template, and not waste time in searching for relevant answers from too much information available” (Weng abstract) 
Kannan/Sneider/Weng does not explicitly teach, wherein the training corpus comprises a first conversation, wherein the first conversation comprises a response and one or more messages prior to the response;
Bang however, when addressing issues related to automated conversational dialog systems teaches, wherein the training corpus comprises a first conversation, wherein the first conversation comprises a response and one or more messages prior to the response; (Section 3.2 ¶02 “EBDM uses data consists of query-response pairs [training corpus], where the query is representative of the user input UDB to the system [message prior to response], and the response is representative of the system response SDB [a response]”)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to establish a training database for a automated conversational system consisting of messages and associated responses, as taught by Bang to the disclosed invention of Kannan/Sneider/Weng.
One of ordinary skill in the arts would have been motivated to make this modification because in order to present automated dialog that “demonstrate that the use of topics in the system response provides a sense that the system pays attention to the user’s utterances; as a consequence the user has a satisfactory dialog experience” (Bang abstract)

Claim(s) 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kannan/Sneider et al. Further in view of Hu “Convolutional Neural Network Architectures for Matching Natural Language Sentences” hereinafter Hu.

Regarding claim 19
Kannan/Sneider teach claim 16
Kannan/Sneider does not explicitly teach, wherein computing the conversation feature vector comprises: computing a first message feature vector by processing the text of a first message with the neural network; computing a second message feature vector by processing text of a second message with the neural network; and computing the conversation feature vector by processing the first message feature vector and the second message feature vector with a second neural network.
Hu however, when addressing issues related cascaded neural networks for generating a hidden conversation feature vector teaches, wherein computing the conversation feature vector comprises: computing a first message feature vector by processing the text of a first message with the neural network; computing a second message feature vector by processing text of a second message with the neural network; and computing the conversation feature vector by processing the first message feature vector and the second message feature vector with a second neural network. (Fig 4 pg 3 
    PNG
    media_image13.png
    499
    780
    media_image13.png
    Greyscale
the first sentence or message Sy is processed into a hidden vector by a first CNN, corresponding to the first neural network, the same network structure processes the 2nd sentence or message Sx into a hidden vector. Theses vectors are concatenated by the 2nd neural network, MLP, to compute a hidden conversation feature vector that is used to determine the matching degree.)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to use the cascaded neural network in order to produce an output vector that corresponds to a latent representation of two messages as taught by Hu to the disclosed invention of Kannan/Sneider.
One of ordinary skill in the arts would have been motivated to make this modification because in order to derive a neural network architecture that can accurately combine “the hierarchical modeling of individual sentences and the patterns of their matching. Empirical study shows our models can outperform competitors on a variety of matching tasks.” (Hu Conclusion)

Claim(s) 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kannan/Sneider/Hu et al. Further in view of Bang “Open-domain personalized dialog system using user-interested topics in system responses” hereinafter Bang.

Regarding claim 20
Kannan/Sneider teach claim 16
Kannan/Sneider does not explicitly teach, wherein computing the conversation feature vector comprises: computing a first message feature vector by processing the text of a first message with the neural network; computing a second message feature vector by processing text of a second message with the neural network; and computing the conversation feature vector by processing the first message feature vector and the second message feature vector with a second neural network.
Bang however, when addressing issues related to automated conversational dialog systems teaches, wherein computing the first selection score between the conversation feature vector and the first template feature vector comprises computing a cosine similarity of the conversation feature vector and the first template feature vector. (Section 3.2 ¶02 “We calculated cosine similarity...between vectors UInput [conversation vector] and UDB [template vector], and if the similarity [ selection score] exceeded a threshold we added the corresponding SDB to the set of response candidates”)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to establish a computation means for selecting the assessing the suitability of a template in a database to be used with a input sentence in an automated conversational system, as taught by Bang to the disclosed invention of Kannan/Sneider/Weng.
One of ordinary skill in the arts would have been motivated to make this modification because in order to present automated dialog that “demonstrate that the use of topics in the system response provides a sense that the system pays attention to the user’s utterances; as a consequence the user has a satisfactory dialog experience” (Bang abstract)

Response to Arguments
Applicant’s arguments, see Remarks filed 01/05/2022, with respect to claims 1 and 9, regarding claim interpretation have been fully considered and are persuasive.  The 35 U.S.C 112f interpretation has been withdrawn. 
Applicant’s arguments, see Remarks filed 01/05/2022, with respect to claim 10 regarding claim objections have been fully considered and are persuasive.  The objection has been withdrawn. 
Applicant's arguments regarding the 35 U.S.C 101 rejections have been fully considered but they are not persuasive. 
Examiner has elaborated in the rejection of claim 1 why the cited limitations are indicative of an abstract idea, applicant explains that claim 1 is directed to “providing a response… by processing the received message with a neural network.” Examiner notes, that performing an abstract idea “computing a conversation feature vector” generally by “processing….with a neural network” is not enough to indicate a practical application. The recitation of “with a neural network” only generally links the abstract idea to a particular technological field.
Further applicant states “the features of claim 1 when considered together…demonstrate an improvement to computer technology”. While the conversation feature vector may improve the method of the identification of templates, the claim as a whole is directed to the abstract idea and not a particular computer technology. 
Applicant's arguments filed  01/05/2022 regarding 35 USC 103 rejections have been fully considered but they are not persuasive.
Applicant states that Sneider appears to process templates using “prioritized keyword matching” and does not “describe processing template slots as claimed.” Examiner notes that Sneider indeed describes prioritized keyword matching, the applicant has not provided any explanation as to why prioritized keyword matching does not correspond to the claim limitations. Examiner has set forth updated rejection for claim 1 to address the amended limitations. In summary the keyword matching process involves determining the data instances which match the “first slot” and “first text”. These data instances are used to compute the “first template feature vector.” 


Conclusion
Prior art
US document ID US 20160239846 A1, a neural network system that processes messages from a customer of a network, the message from the customer is scored in order to select an appropriate response message to transmit to the customer.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNATHAN R GERMICK whose telephone number is (571)272-8363. The examiner can normally be reached on Monday-Friday 7:30 am – 4:00 pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki, can be reached at telephone number 5712723719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/J.R.G./Examiner, Art Unit 2122                                                                                                                                                                                                        /KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122